DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Conroy US 2002/0018982.
	Regarding claim 1, Conroy discloses a method of vehicle testing, the method comprising: receiving a vehicle within a stationary controlled area of a controlled testing environment, wherein at least one part of the vehicle is in physical contact with at least one part of a vehicle control mechanism of the controlled testing environment while the vehicle is within the stationary controlled area; generating one or more simulation inputs corresponding to a simulated scene; transmitting the one or more simulation inputs to the vehicle during a test; determining that the vehicle has applied torque during the test in response to the transmission of the one or more simulation inputs to the vehicle, wherein the vehicle control mechanism keeps the vehicle within the stationary controlled area during the test despite the application of torque by the vehicle; determining a path of the vehicle within the simulated scene based on the torque applied by the vehicle; and transmitting calibration information based on the path to the vehicle to support calibration of a navigation system of the vehicle based on the calibration information. See FIG. 5 and paragraphs [0067]-[0085].

Regarding claim 2, Conroy discloses wherein the vehicle control mechanism of the controlled testing environment includes a motorized treadmill, wherein the stationary controlled area is on top of a surface the motorized treadmill, wherein the motorized treadmill keeps the vehicle within the stationary controlled area during the test despite the application of torque by the vehicle by moving the surface of the motorized treadmill to counteract propulsion of the vehicle through the application of the torque. See FIG. 5 and paragraphs [0067]-[0085].

Regarding claim 3, Conroy discloses wherein the vehicle control mechanism of the controlled testing environment includes a chassis dynamometer, wherein the stationary controlled area is on top of the chassis dynamometer, wherein the chassis dynamometer keeps the vehicle within the stationary controlled area during the test despite the application of torque by the vehicle by rotating one or more cylinders of the chassis dynamometer to counteract propulsion of the vehicle through the application of the torque. See FIG. 5 and paragraphs [0067]-[0085].

Regarding claim 4, Conroy discloses wherein the chassis dynamometer includes a roller that is in contact with a wheel of the vehicle, wherein the wherein the torque rotates the wheel in a first rotational direction about a first axis during the test, wherein the roller rotates in a second rotational direction about a second axis during the test to counteract rotation of the wheel, the first axis parallel to the second axis, the first rotational direction opposite the second rotational direction. See FIG. 5 and paragraphs [0067]-[0085].

Regarding claim 5, Conroy discloses wherein the roller is coupled to a platform of a turntable, wherein the platform of the turntable rotates relative to a base of the turntable about a third axis to align with a rotation of the wheel about a fourth axis, the third axis parallel to the fourth axis, the third axis and the fourth axis perpendicular to the first axis and the second axis. See FIG. 5 and paragraphs [0067]-[0085].

Regarding claim 6, Conroy discloses transmitting the one or more simulation inputs to the chassis dynamometer; and synchronizing rotation of one or more elements of the chassis dynamometer with the application of torque by the vehicle based on the one or more simulation inputs. See FIG. 5 and paragraphs [0067]-[0085].

Regarding claim 7, Conroy discloses receiving one or more navigation controls from the vehicle, the one or more navigation controls corresponding to the application of torque by the vehicle; transmitting the one or more navigation controls to the chassis dynamometer; and synchronizing rotation of one or more elements of the chassis dynamometer with the application of torque by the vehicle based on the one or more navigation controls. See FIG. 5 and paragraphs [0067]-[0085].

Regarding claim 8, Conroy discloses wherein the vehicle control mechanism of the controlled testing environment includes a lift that lifts the vehicle above the ground, wherein the stationary controlled area is on top of the lift, wherein the lift keeps the vehicle within the stationary controlled area during the test despite the application of torque by the vehicle by preventing wheels of the vehicle from touching the ground. See FIG. 5 and paragraphs [0067]-[0085].

Regarding claim 9, Conroy discloses wherein the one or more simulation inputs include simulated sensor data corresponding to a particular sensor of the vehicle. See FIG. 5 and paragraphs [0067]-[0085].

Regarding claim 10, Conroy discloses wherein the one or more simulation inputs include a representation of the simulated scene based on one or more types of data. See FIG. 5 and paragraphs [0067]-[0085].

Regarding claim 11, Conroy discloses wherein the one or more types of data include visual data. See FIG. 5 and paragraphs [0067]-[0085].

Regarding claim 12, Conroy discloses wherein the one or more types of data include distance measurement data. See FIG. 5 and paragraphs [0067]-[0085].

Regarding claim 13, Conroy discloses determining that the path is an optimal path, wherein the calibration information supports calibration of the navigation system of the vehicle by encouraging navigation corresponding to the path in a situation matching to the simulated scene. See FIG. 5 and paragraphs [0067]-[0085].

Regarding claim 14, Conroy discloses determining that the path is a suboptimal path, wherein the calibration information supports calibration of the navigation system of the vehicle by discouraging navigation corresponding to the path in a situation matching to the simulated scene. See FIG. 5 and paragraphs [0067]-[0085].

Regarding claim 15, Conroy discloses generating a second set of one or more simulation inputs corresponding to the simulated scene based on the torque applied by the vehicle; transmitting the second set of one or more simulation inputs to the vehicle during the test; and determining that the vehicle has applied a second torque during the test in response to the transmission of the second set of one or more simulation inputs to the vehicle, wherein the path of the vehicle within the simulated scene is determined based on the torque and the second torque. See FIG. 5 and paragraphs [0067]-[0085].

Regarding claim 16, Conroy discloses a system for vehicle testing, the system comprising: a controlled testing environment that receives a vehicle within a stationary controlled area, wherein the controlled testing environment includes a vehicle control mechanism that keeps the vehicle within the stationary controlled area during a test despite application of torque by the vehicle during the test; a communication interface; a memory storing instructions; and a processor that executes the instructions, wherein execution of the instructions by the processor causes the processor to: generate one or more simulation inputs corresponding to a simulated scene, transmit, using the communication interface, the one or more simulation inputs to the vehicle during the test, determine that the vehicle has applied the torque during the test in response to the transmission of the one or more simulation inputs to the vehicle, determine a path of the vehicle within the simulated scene based on the torque applied by the vehicle, and transmit, using the communication interface, calibration information based on the path to the vehicle to support calibration of a navigation system of the vehicle based on the calibration information. See FIG. 5 and paragraphs [0067]-[0085].

Regarding claim 17, Conroy discloses wherein the vehicle control mechanism of the controlled testing environment includes a motorized treadmill, wherein the stationary controlled area is on top of a surface the motorized treadmill, wherein the motorized treadmill keeps the vehicle within the stationary controlled area during the test despite the application of torque by the vehicle by moving the surface of the motorized treadmill to counteract propulsion of the vehicle through the application of the torque. See FIG. 5 and paragraphs [0067]-[0085].

Regarding claim 18, Conroy discloses wherein the vehicle control mechanism of the controlled testing environment includes a chassis dynamometer, wherein the stationary controlled area is on top of the chassis dynamometer, wherein the chassis dynamometer keeps the vehicle within the stationary controlled area during the test despite the application of torque by the vehicle by rotating one or more cylinders of the chassis dynamometer to counteract propulsion of the vehicle through the application of the torque. See FIG. 5 and paragraphs [0067]-[0085].

Regarding claim 19, Conroy discloses wherein the vehicle control mechanism of the controlled testing environment includes a lift that lifts the vehicle above the ground, wherein the stationary controlled area is on top of the lift, wherein the lift keeps the vehicle within the stationary controlled area during the test despite the application of torque by the vehicle by preventing wheels of the vehicle from touching the ground. See FIG. 5 and paragraphs [0067]-[0085].

Regarding claim 20, Conroy discloses a method of vehicle testing, the method comprising: propelling the vehicle into a stationary controlled area of a controlled testing environment, wherein at least one part of the vehicle is in physical contact with at least one part of a vehicle control mechanism of the controlled testing environment while the vehicle is within the stationary controlled area; receiving one or more simulation inputs corresponding to a simulated scene at the vehicle during a test; applying torque at the vehicle during the test in response to receipt of the one or more simulation inputs, wherein the vehicle control mechanism keeps the vehicle within the stationary controlled area during the test despite the application of torque by the vehicle; receiving calibration information at the vehicle, the calibration information based on a path of the vehicle within the simulated scene as determined based on the torque applied by the vehicle; and calibrating a navigation system of the vehicle based on the calibration information. See FIG. 5 and paragraphs [0067]-[0085].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J DALLO whose telephone number is (313)446-4844. The examiner can normally be reached 7am-7pm ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Cronin can be reached on 571-272-4536. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH J DALLO/Primary Examiner, Art Unit 3747